 In the Matter Of PACIFIC CAR AND FOUNDRY COMPANYandUNITEDSTEELWORKERS OF AMERICA, C. I. O.In the Matter Of PACIFIC CAR AND FOUNDRY COMPANYandBILLINGS,MONTANA, METAL TRADES COUNCILCases Nos. 19-R-1491 and 19-R-1502, respectively.-DecidedApril 17, 1945Mr. Curtis E. Lees,of Billings, Mont., for the Company.Mr. Varro C.Jones,of Salt Lake City, Utah, for the U. S. A.Mr. John T.Curtisof Spokane,Wash.,andMr. Harvey E. Lynde,of Billingf, Mont.,for the M. T. C.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon separate petitions duly filed by United Steelworkers ofAmerica, herein called the U. S. A., and Billings, Montana, MetalTrades Council, A. F. of L., herein called the M. T. C., alleging thatquestions affecting commerce had arisen concerning the representationof employees of Pacific Car and Foundry Company, Billings, Montana,herein called the Company, the National Labor Relations Board con-solidated the cases and provided for an appropriate hearing upon duenotice before John E. Hedrick, Trial Examiner. Said hearing washeld at Billings, Montana, on February 26, 1945.The Company, theU. S. A., and the M. T. C. appeared at and participated in the hear-ing.'All parties were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.During the course of the hearing the M. T. C. moved todismiss the petition in Case No. 19-R-1491.The Trial Examiner re-'Although International Association of Machinists,A. F. of L., herein called the I. A. M,was served with Notice of Hearing,it did not move to intervene at the hearing.However,a representative of the I. A. M. appeared at the hearing and stated that it had cededits rights and interests in the instant proceeding to the M. T. C.,with which it isaffiliated.61 N. L.R. B., No. 82.582 PACIFIC CAR AND FOUNDRY COMPANY583served ruling thereon.The motion is hereby denied. The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYPacific Car and Foundry Company has its principal office at Renton,Washington. It operates a plant at Billings, Montana, with which weare here concerned, where it is engaged in assembling M-26 tank re-trievers and rebuilding trucks for the United States Army.During1944 the Company used raw materials at its Billings plant valued inexcess of $1,000,000, all of which was shipped to it from points outsidethe State of Montana.All products produced by the Company at itsBillings,Montana, plant are delivered to points designated by. theUnited States Army.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees ctf the Company..Billings,Montana, Metal Trades Council is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 12, 1945, the U. S. A. requested the Company to recog-nize it asthe exclusive bargaining representative of the Company'semployees.The Company refused this request.On March 24, 1944, the Company and the I. A. M. enteredinto an exclusive bargaining contract.The contract provides that itshould remain in full force and effect until April 1, 1945, and fromyear to year thereafter unless notice of desire to terminate is given byeither party thereto not less than 30 days prior to any annual expira-tion date.As stated hereinabove, the I. A. M. has ceded its rights tothe M. T. C. Inasmuch as the U. S. A. made its claim upon the Com-pany prior to March 1, 1945, we find that the contract does not consti-tute a bar to a present determination of representatives. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDStatements of agents of the Board, made a part of the record, indi-cate that the U. S. A. and the M. T. C. each represents a substantialnumber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe U. S. A. urges that all production and maintenance employeesat the Billings, Montana, plant of the Company, including inspectors,guards, truck drivers, and leadmen, but excluding general superin-tendent, assistant superintendents, foremen, the maintenance engi-neer, project and assistant project engineers, chief timekeeper, chiefinspector, and office and clerical employees, constitute a unit appro-priate for the purposes of collective bargaining.The only controversywith respect to the unit concerns guards.The Company and theM. T. C. would exclude them from the unit.The Company employs 11 guards who are armed and deputized bythe county within which the Billings, Montana, plant is located.Weshall exclude the guards from the unit in accordance with our custom-ary practice of excluding deputized plant-protection employees fromunits of production and maintenance employees.We find that all production and maintenance employees at theBillings, Montana, plant of the Company, including inspectors, truckdrivers, and leadmen,3 but excluding office and clerical, employees,guards, project and assistant project engineers, general superintend-ent, assistant superintendents, foremen, maintenance engineer, chieftimekeeper, chief inspector, and any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction of'The Field Examiner reported that the U.S.A. presented 221 application cardsAtthe hearing the M T. C.submitted 00 application cards to the Trial Examiner.The l A. M.had previously submitted 103 cards.There are approximately 275 employees in theappropriate unit8The record indicates that the leadmen are not supervisory employees within themeaning of the Board's usual definition of supervisory employees. PACIFIC CAR AND FOUNDRY COMPANY585Election, herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Pacific Car andFoundry Company, Billings, Montana, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Nineteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll 'period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether they desire to be represented by Billings,Montana, Metal Trades Council, A. F. of L., or by United Steelworkersof America, C. I. 0., for the purposes of collective bargaining, or byneither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.